Citation Nr: 0430654	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-02 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for diabetes mellitus, 
type II, associated with herbicide exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from February 1969 
to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois, which granted the appellant's 
claim for entitlement to service connection for diabetes 
mellitus, type II, associated with herbicide exposure, and 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective from July 9, 2001, for the appellant's 
service-connected diabetes.  In May 2002, the appellant, 
through his representative, the Disabled American Veterans 
(DAV), submitted a statement to the RO.  In a cover letter 
accompanying the appellant's statement, the DAV indicated 
that the appellant was claiming entitlement to an earlier 
effective date for diabetes mellitus due to herbicide 
exposure.  In the appellant's statement, the appellant 
contended, in essence, that he had filed a claim for diabetes 
mellitus due to herbicide exposure many years prior to July 
9, 2001.  

By a July 2002 rating action, the RO denied the appellant's 
claim for entitlement to an earlier effective date for 
service connection for diabetes mellitus, type II, associated 
with herbicide exposure.  In a statement in support of claim 
(VA Form 21-4138), dated in August 2002, the appellant 
indicated that he disagreed with the RO's July 2002 decision 
which denied his claim for an earlier effective date for 
service connection for diabetes mellitus.  A statement of the 
case (SOC) was issued in November 2002, and the appellant 
subsequently filed a timely substantive appeal (VA Form 9), 
received by the RO in February 2003.  

In the November 2002 SOC, the RO noted that the appellant 
initially filed his earlier effective date claim in May 2002.  
In this regard, the Board observes that as previously stated, 
in May 2002, the appellant, through his representative, 
submitted a statement to the RO and contended, in essence, 
that he had filed a claim for diabetes mellitus due to 
herbicide exposure many years prior to July 9, 2001.  The 
Board also notes that in a cover letter accompanying the 
appellant's statement, the DAV indicated that the appellant 
was claiming entitlement to an earlier effective date for 
diabetes mellitus due to herbicide exposure.  Thus, in light 
of the above, the Board construes the May 2002 statement from 
the appellant as a timely notice of disagreement (NOD) to the 
effective date of July 9, 2001, assigned by the RO in March 
2002 for the grant of service connection for diabetes 
mellitus, rather than an original claim for an earlier 
effective date.  As previously noted, after the November 2002 
SOC was issued, the appellant then filed a timely substantive 
appeal, received by the RO in February 2003.   

The Board further observes that in a March 2004 supplemental 
statement of the case (SSOC), the RO noted that there had 
been a recent court decision which concluded that VA erred 
when it made July 9, 2001, the effective date of the diabetes 
regulation, and held that the correct effective date was May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir 2002).  Thus, the RO modified the 
effective date for service connection and assigned the date 
of May 8, 2001, for the grant of service connection for the 
appellant's diabetes.  Accordingly, the issue on appeal has 
been characterized as set forth on the title page of this 
decision.   

The Board further observes that in the March 2004 SSOC, and 
in a brief from the DAV, dated in September 2004, the issue 
of entitlement to an increased rating for the appellant's 
service-connected diabetes mellitus, type II, was raised.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
type II diabetes mellitus was received by the RO in September 
2001.  

2.  No claims prior to September 2001, formal or informal, 
for entitlement to service connection for type II diabetes 
mellitus are of record.  

3.  By a March 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus, secondary to 
herbicide exposure, and assigned a 20 percent disability 
rating, effective from July 9, 2001, for the service-
connected diabetes.  The assigned effective date was based on 
liberalizing legislation which created a presumption of 
service connection for type II diabetes mellitus for veterans 
who served in the Republic of Vietnam.  

4.  In a March 2004 SSOC, the RO modified the effective date 
for service connection and assigned the date of May 8, 2001, 
for the grant of service connection for the appellant's 
diabetes.   


CONCLUSION OF LAW

An effective date prior to May 8, 2001, for the grant of 
service connection for type II diabetes mellitus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3,151, 3.155, 3.400, 3.816 (2004); Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, including which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Such VCAA notice is not required for 
the earlier effective date issue on appeal as it stems from a 
notice of disagreement with the initial grant of service 
connection for the disability at issue and initial assignment 
of an effective date for the award of compensation.  See 
VAOPGCPREC 08-03; 69 Fed. Reg. 25180 (2004).

With regard to the VA's duty to assist, the record contains 
the appellant's claim and a VA examination report, dated in 
December 2001, reflecting a diagnosis of diabetes mellitus.  
The appellant has not identified any outstanding evidence 
which could be used to support the issue on appeal.  Further, 
the issue herein is one of application of the law to facts as 
to which there is no dispute.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   

II.  Analysis

The appellant's original claim for service connection for 
type II diabetes mellitus was received by the RO in September 
2001.  There is no evidence in the claims file of a claim 
seeking service connection for diabetes mellitus prior to 
September 2001.    

In December 2001, the appellant underwent a VA examination.  
At that time, he was diagnosed with type II diabetes 
mellitus.  

By a March 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus, secondary to 
herbicide exposure, and assigned a 20 percent disability 
rating, effective from July 9, 2001, for the service-
connected diabetes.  The assigned effective date was based on 
liberalizing legislation which created a presumption of 
service connection for type II diabetes mellitus for veterans 
who served in the Republic of Vietnam.      

In a March 2004 SSOC, the RO noted that there had been a 
recent court decision which concluded that VA erred when it 
made July 9, 2001, the effective date of the diabetes 
regulation, and held that the correct effective date was May 
8, 2001.  See Liesegang, 312 F.3d at 1368.  Thus, the RO 
modified the effective date for service connection and 
assigned the date of May 8, 2001, for the grant of service 
connection for the appellant's diabetes.


In this case, the appellant contends that symptoms of his 
type II diabetes mellitus, such as dizziness and blurred 
vision, have been present since his period of active military 
service.  He further maintains that he had filed a claim for 
diabetes mellitus due to herbicide exposure many years prior 
to May 8, 2001.  Thus, the appellant seeks an effective date 
earlier than May 8, 2001, for the grant of service connection 
for diabetes mellitus, type II, associated with herbicide 
exposure.     

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless otherwise specifically provided in Chapter 51 of 
Title 38 of the United States Code, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 3.400.

Under these provisions, a specific claim in the form 
prescribed by the VA must be filed in order for disability 
benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. §§ 5101(a), 5110; 38 
C.F.R. § 3.151.  Both of these statutes clearly establish 
that an application must be filed.  Wells v. Principi, 3 Vet. 
App. 307 (1992).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, the claim 
will be considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 
C.F.R. § 3.157, an informal claim may consist of a report of 
examination of hospitalization.  38 C.F.R. § 3.157 (2004).  
The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of the examination, treatment, or 
hospitalization.  Id. 

The requirement for execution of a formal application is 
significant and that benefits can be paid only if the veteran 
files the form specified by VA.  Unless an exception provides 
otherwise, an award of VA benefits may not have an effective 
date earlier than the date the RO received the particular 
formal application for which the benefits were granted.  38 
U.S.C.A. § 5110(a); Washington v. Gober, 10 Vet. App. 391 
(1997).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. § 
1116 (West 2002).  Pursuant to 38 U.S.C.A. § 1116, VA, in 
2000, requested that the National Academy of Science (NAS) 
assess whether there was a connection between exposure to 
Agent Orange and subsequent development of type II diabetes 
mellitus.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for type 
II diabetes mellitus with an effective date of July 9, 2001.  
See 66 Fed. Reg. 23,166 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type II diabetes mellitus.  In 
Liesegang, the Federal Circuit concluded that VA erred when 
it made July 9, 2001, the effective date of the diabetes 
regulation, and held that the correct effective date is May 
8, 2001.  Liesegang, 312 F.3d at 1368.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the effective date of the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
("Nehmer II").  District Court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, whichever was 
later.  Under these orders, the rules governing the effective 
date of compensation awards based on type II diabetes 
mellitus are the same as rules for other presumptive 
herbicide conditions.

On August 25, 2003, VA announced a new regulation 
implementing the District Court orders from the Nehmer 
litigation.  38 C.F.R. § 3.816.  The above-noted change to be 
added at 38 C.F.R. § 3.816 defines a Nehmer-class member as a 
Vietnam veteran who has a covered herbicide disease, and type 
II diabetes is listed as one of the covered diseases.  38 
C.F.R. § 3.816(b)(1), (2).  If VA denied compensation for the 
same covered herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989, the effective date of 
the award will be the later of the date VA received the claim 
on which the prior denial was based or the date the 
disability arose, except as otherwise provided in 38 C.F.R. § 
3.816(c)(3).  Id. at 50,970-71 (to be codified at 38 C.F.R. § 
3.816(c)(1)).  If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose, except as otherwise provided in 38 
C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  If the class 
member's claim was received within one year from the date of 
the class member's separation from service, the effective 
date of the award shall be the day following the date of the 
class member's separation from active service.  38 C.F.R. 
§ 3.816(c)(3).

In this case, the appellant's service medical records, to 
include his January 1971 separation examination, are negative 
for any complaints or findings of diabetes mellitus. 

By an October 1971 rating action, the RO granted the 
appellant's claim for entitlement to service connection for a 
left eye scar, residuals of a shell fragment wound.  In the 
same rating action, the RO also granted the appellant's claim 
for a left shoulder scar, residuals of a shell fragment 
wound.

In April 1976, the appellant underwent a VA neuropsychiatric 
examination.  At that time, he stated that he experienced 
headaches, dizziness, and blurred vision.  Following the 
mental status evaluation, the appellant was diagnosed with an 
anxiety disorder.  The examiner noted that the appellant's 
headaches, dizziness, and blurred vision were to be 
considered secondary to, and part of, the appellant's 
psychiatric condition.  

By a July 1976 rating action, the RO granted the appellant's 
claim for entitlement to service connection for anxiety 
neurosis manifested by headaches, dizziness, and blurred 
vision.        

In letters from the appellant to the RO, dated in April and 
May 1979, the appellant filed claims for entitlement to 
service connection for acne vulgaris, an ulcer, a hiatal 
hernia, hypertension, and epilepsy, all claimed as due to 
exposure to herbicide agents, including Agent Orange.  By a 
November 1979 rating action, the RO denied the appellant's 
aforementioned claims.  The appellant subsequently filed a 
timely appeal.  In a February 1985 decision, the Board found 
that acne, an ulcer, a hiatal hernia, epilepsy, and 
hypertension were not present during service, were not 
manifested to a compensable degree within one year after 
separation from service, had not been shown to be related to 
exposure to Agent Orange, and had not been shown to be the 
result of any service-connected disability.  Thus, the Board 
concluded that acne, an ulcer disorder, a hiatal hernia, 
epilepsy, and hypertension, were not incurred in, or 
aggravated by, military service, may not be presumed to have 
been so incurred, and were not proximately due to, or the 
result of, any service-connected disease or injury, and the 
appeal was denied.  

In a June 1989 rating action, the RO denied the appellant's 
claim for entitlement to service connection for cranial VII 
nerve palsy.  The appellant subsequently filed a timely 
appeal.  By a July 1990 decision, the Board concluded that 
palsy of the seventh cranial nerve was not incurred in, or 
aggravated by, wartime service, and may not be presumed to 
have been incurred in wartime service.  The Board also 
concluded that palsy of the seventh cranial nerve was not 
proximately due to, or the result of, a service-connected 
disease or injury.  Accordingly, the appeal was denied.

In a letter from the appellant to the RO, dated in February 
1990, the appellant stated that he was a Vietnam veteran and 
that he was requesting that his claim for "additional 
disability benefits " for Agent Orange exposure be 
considered under "the new guidelines," based upon the 
information and medical examinations he had furnished in the 
past.  

In a statement in support of claim, dated in March 1991, the 
appellant raised the issues of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for acne, claimed as due to exposure to 
herbicide agents, including Agent Orange, and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for cranial VII nerve 
palsy.  By a confirmed rating decision, dated in August 1991, 
the RO denied the appellant's claims for service connection 
for acne and cranial VII nerve palsy on the basis that the 
evidence received was insufficient to reopen the 
aforementioned claims, which had been previously denied.   

In a letter from the appellant to the RO, dated in August 
1996, the appellant stated that he was requesting 
compensation under the "revised regulations pertaining to 
service connection for Agent Orange exposure," causing 
peripheral neuropathy and cranial VII nerve palsy.  The 
appellant noted that he had been previously denied 
compensation for the cranial VII nerve palsy condition 
"since about 1976 or earlier."  By a rating action, dated 
in September 1996, the RO denied the appellant's claim for 
cranial nerve VII nerve palsy on the basis that the evidence 
received was insufficient to reopen the aforementioned claim, 
which had been previously denied.     

In a July 1999 rating decision, the RO denied the appellant's 
claims for service connection for hypertension, an ulcer, a 
hiatal hernia, acne, cranial nerve VII nerve palsy, and 
epilepsy on the basis that the evidence received was 
insufficient to reopen the aforementioned claims, which had 
been previously denied.  

In the instant case, the Board has carefully and thoroughly 
reviewed the record.  The appellant served on active duty 
from February 1969 to January 1971.  His original claim for 
service connection for type II diabetes mellitus was received 
by the RO in September 2001, well beyond one year after the 
date of his separation from active duty, and after May 8, 
2001, the effective date of the liberalizing regulation that 
created a presumption of service connection for type II 
diabetes mellitus in Vietnam veterans.  The Board recognizes 
that in April and May 1979, the appellant filed claims for 
entitlement to service connection for acne vulgaris, an 
ulcer, a hiatal hernia, hypertension, and epilepsy, all 
claimed as due to exposure to herbicide agents, including 
Agent Orange.  In addition, the Board also recognizes that by 
a June 1989 rating action, the RO denied the appellant's 
claim for entitlement to service connection for cranial VII 
nerve palsy.  However, the Board notes that there is no 
evidence in the claims file of a claim specifically seeking 
service connection for diabetes mellitus prior to September 
2001.  In addition, the Board finds no document or evidence 
on file that can be construed as an informal claim for 
service connection for diabetes mellitus prior to September 
2001.  In this regard, in the February 1990 letter from the 
appellant to the RO, although the appellant requested that 
his claim for "additional disability benefits" for Agent 
Orange exposure be considered under "the new guidelines," 
the Board notes that there is no specific reference in the 
letter to a claim for service connection for diabetes.  
Moreover, in the August 1996 letter from the appellant to the 
RO, although the appellant requested compensation under the 
"revised regulations pertaining to service connection for 
Agent Orange exposure," causing peripheral neuropathy and 
cranial nerve VII palsy, the letter is negative for any 
specific reference to a claim for service connection for 
diabetes mellitus.  Therefore, these submissions cannot be 
regarded as a claim for service connection for diabetes 
mellitus because even an informal claim must identify the 
benefits sought.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).   

The Board also notes that the appellant's service medical 
records do not serve as a claim for entitlement to service 
connection for diabetes mellitus because, in this instance, 
these records do not contain a diagnosis of diabetes 
mellitus.  In this regard, the Board recognizes the 
appellant's contentions that symptoms of his type II diabetes 
mellitus, such as dizziness and blurred vision, have been 
present since his period of active military service.  
However, the Board observes that, as stated above, the 
appellant's service medical records, to include his January 
1971 separation examination, are negative for any complaints 
or findings of diabetes mellitus.  In addition, the Board 
notes that the first medical evidence of record of a 
diagnosis of diabetes mellitus is in December 2001, 
approximately 40 years after the appellant's separation from 
the military.  In the December 2001 VA examination report, 
the appellant was diagnosed with type II diabetes mellitus.  
The Board recognizes that the evidence of record prior to 
December 2001 contains numerous VA examination reports, VA 
Medical Center (VAMC) outpatient treatment records, and 
private medical records and statements.  Nevertheless, the 
medical evidence of record prior to December 2001 is negative 
for any complaints or findings of diabetes.  Moreover, in 
regard to the appellant's claimed diabetic symptoms of 
dizziness and blurred vision, the Board observes that as 
previously stated, by a July 1976 rating action, the RO 
granted the appellant's claim for entitlement to service 
connection for anxiety neurosis manifested by headaches, 
dizziness, and blurred vision.  Thus, in light of the above, 
the first evidence of record of a diagnosis of type II 
diabetes mellitus is in December 2001.  

Furthermore, regardless of when the appellant was first 
diagnosed with diabetes mellitus, the Board notes that under 
generally applicable effective date rules in 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114, when VA awards benefits 
pursuant to a liberalizing regulation, the award may not be 
made effective any earlier than the effective date of the 
liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the effective date of the regulation authorizing the 
presumption.  In this regard, as previously stated, there is 
no communication in the record earlier than September 2001 
evincing intent to apply for VA benefits for diabetes 
mellitus, and the appellant has not pointed to any such 
document in the record.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400.

Under the pertinent law and VA regulations, the appellant did 
not have a claim for diabetes mellitus prior to the date of 
the liberalizing law granting presumptive service connection 
for diabetes mellitus, May 8, 2001.  Therefore, even with 
consideration of the regulation implementing the Nehmer 
District Court orders, May 8, 2001, is the earliest date for 
which service connection for diabetes mellitus may be 
assigned.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3,151, 
3.155, 3.400, 3.816; Liesegang, 312 F.3d at 1378.

In reaching this decision, it is also necessary to consider 
the possibility that service connection for diabetes could 
have been established, at least in theory, without the 
benefit of the change in regulations regarding presumptions 
for service connection for disability due to exposure to 
chemical herbicides used in Vietnam.  If that were so, the 
effective date of the award of benefit would not be limited 
by the provisions of 38 C.F.R. § 3.114.  Rather, the 
effective date would be the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(b)(2)(i); see also 
38 U.S.C.A. § 5110(a), (b)(1).

In this regard, there is no record of any complaints or 
diagnosis of diabetes in service, and none for many years 
after service.  Indeed, the earliest medical evidence of 
record containing a diabetes diagnosis is dated in December 
2001.  In view of this, other than under the presumption 
established in May 2001, there is no basis in the record upon 
which to link the appellant's diabetes to service.  
Accordingly, but for the operation of the presumption, 
service connection for diabetes may never have been 
established.     

Finally, regardless of whatever basis supported the 
appellant's grant of service connection for type II diabetes 
mellitus, there is no dispute that he did not file a claim 
for that disorder before September 2001.  As discussed above, 
absent evidence of either an informal claim prior to May 8, 
2001, followed by a completed application within one year of 
the informal claim, or a formal claim prior to May 8, 2001, 
there is no legal basis upon which the Board may establish an 
effective date for diabetes mellitus prior to May 8, 2001.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 
3.816; Liesegang, 312 F.3d at 1378.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that an effective date for the grant of service connection 
for diabetes mellitus prior to May 8, 2001, is not warranted.  
Thus, the appellant's claim lacks legal entitlement under the 
applicable provisions.  The United States Court of Appeals 
for Veterans Claims has held that in a case where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for diabetes mellitus, 
type II, associated with herbicide exposure, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



